DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyren (US 2017/0146319) in view of Loeffler (US 20150338436).
Regarding claim 1, Lyren discloses a projectile launcher operation monitoring device (Par. 0032-0033, 0055 and 105-106) comprising: at least one displacement sensor, configured to acquire measurements relating to the displacement of said projectile launcher (e.g. orientation determiner (such as a tilt sensor, inclinometer, a gyroscope, and/or an accelerometer; Par. 0036;  e.g. an event tracking system or firearm event tracker tracks event data for a handgun (or other firearm) during a time interval that endures for one minute. During this time interval, a user holds the handgun in his right hand, points it in the air, and moves the handgun along several large circular motions, para [0051]-[0052]; e.g. the officer 530 fires a first shot at the suspect 520 at 12:10:15 am (four seconds after the suspect fired at the officer). Event 550 shows a dot where the bullet missed the suspect. As seen, the first shot missed the suspect 520 by two inches ("Miss: 2 inches left"), para [0083]; e.g. e.g. electronics in a firearm include a three-axis accelerometer, a three-axis gyroscope, and a three-axis compass that measure nine degrees-of-freedom (DoF), para [0113}; para [0104]-[0105], [0112]); 
and a processor, coupled with said at least one displacement sensor, (e.g. firearm ... a processor or processing unit 1028 (including an application specific integrated circuit (ASIC) that is an integrated circuit customized for a particular purpose), ... one or more sensors 1160... accelerometer ... The motion predictor or predictor 1196 predicts or estimates movements of the firearm at a future time, such as movements of locations of the firearm and movements of the point of aim of the firearm. The predictor can also predict user actions in the future (such as a likelihood that the user will fire a shot) and points of impact for a bullet fired from the firearm. For instance, determinations by a software application, an electronic device, and/or the user agent can be modeled as a prediction that the user with take an action and move the firearm in a particular direction or with a particular rotation, (Par. 0104 - 0106)), 
employing a deep-learning system, said deep-learning system includes ... relating to the probabilities of features (e.g. motion predictor or predictor 1196 predicts or estimates movements of the firearm at a future time, such as movements of locations of the firearm and movements of the point of aim of the firearm ... the user profile provides a probability and/or  likelihood that the user will take an action (such as whether the user will move the point of aim of the firearm or the firearm itself up, down, left, or right with respect to the user). By way of example, one or more predictive models are used to predict the probability that a user would take, determine, or desire the action ...,artificial intelligence (including systems that use intelligent agents to perceive environments and take action based on the perceptions), machine learning (including systems that learn from data), pattern recognition (including classification, regression, sequence labeling, speech tagging, and parsing), knowledge discovery (including the creation and analysis of data from databases and unstructured data sources), logistic regression, Par. -106 - 0107). 
Lyren fails to teach and to produce a sampled time signal of values relating to said displacement; said processor configured to receive from said displacement sensor said sampled time signal to determine projectile launcher operation parameters from said sampled time signal; said deep-learning system Includes an encoder, said encoder receives sample frames from said sampled time signal and produces codes relating to said sample frames, each of said each of said codes is a vector of values relating to the probabilities of features in said received sample frames.
Loeffler in an analogous art, teaches and to produce a sampled time signal of values relating to said displacement (Par. 0019-0020) said processor configured to receive from said displacement sensor said sampled time signal to determine projectile launcher operation parameters from said sampled time signal (para [0019]-[0023]); said deep-learning system includes an encoder, said encoder receives sample frames from said sampled time signal and produces codes relating to said sample frames, each of said each of said codes is a vector of values relating to the probabilities of features in said received sample frames (Par. 0019-0023 and 0036-0042.
It would have been obvious to one of ordinary skill in the art to have modified the system of Lyren by including and to produce a sampled time signal of values relating to said displacement; said processor configured to receive from said displacement sensor said sampled time signal to determine projectile launcher operation parameters from said sampled time signal; said deep-learning system includes an encoder, said encoder receives sample frames from said sampled time signal and produces codes relating to said sample frames, each of said each of said codes is a vector of values relating to the probabilities of features in said received sample frames, as taught by Loeffler, because the modification would detect an acceleration of an extremity of an individual to which the gunshot detection device is attached, and to determine acceleration data corresponding to the detected acceleration.
Regarding independent claim 13, Lyren teaches a system for monitoring the operation of a plurality of projectile launchers (Par. 0032, 005, 0103) including: a plurality of projectile launcher operation monitoring devices each projectile launcher operation monitoring device (0103-0105) including: at least one displacement sensor, configured to acquire measurements relating to the displacement of said projectile launcher;
(e.g. orientation determiner (such as a tilt sensor, inclinometer, a gyroscope, and/or an accelerometer), para [0036]; e.g. an event tracking system or firearm event tracker tracks event data for a handgun (or other firearm) during a time interval that endures for one minute. During this time interval, a user holds the handgun in his right hand, points it in the air, and moves the handgun along several large circular motions, (Par. 0051-0052) e.g. the officer 530 fires a first shot at the suspect 520 at 12:10:15 am (four seconds after the suspect fired at the officer). Event 550 shows a dot where the bullet missed the suspect. As seen, the first shot missed the suspect 520 by two inches ("Miss: 2 inches left"), Par. 0083) e.g. e.g. electronics in a firearm include a three-axis accelerometer, a three-axis gyroscope, and a three-axis compass that measure nine degrees-of-freedom (DoF); (Par. 0104-0105; 0112-0113).  
and a processor, coupled with said at least one displacement sensor;
(e.g. firearm ... a processor or processing unit 1028 (including an application specific integrated circuit (ASIC) that is an integrated circuit customized for a particular purpose),.one or more sensors 1160... accelerometer ... The motion predictor or predictor 1196 predicts or estimates movements of the firearm at a future time, such as movements of locations of the firearm and movements of the point of aim of the firearm. The predictor can also predict user actions in the future (such as a likelihood that the user will fire a shot) and points of impact for a bullet fired from the firearm. For instance, determinations by a software application, an electronic device, and/or the user agent can be modeled as a prediction that the user with take an action and move the firearm in a particular direction or with a particular rotation, para 0104-0106), 
employing a deep-learning system ... relating to the probabilities of features in said received sample frames 
(e.g. motion predictor or predictor 1196 predicts or estimates movements of the firearm at a future time, such as movements of locations of the firearm and movements of the point of aim of the firearm ... the user profile provides a probability and/or likelihood that the user will take an action (such as whether the user will move the point of aim of the firearm or the firearm itself up, down, left, or right with respect to the user). By way of example, one or more predictive models are used to predict the probability that a user would take, determine, or desire the action .... artificial intelligence (including systems that use intelligent agents to perceive environments and take action based on the perceptions). machine learning (including systems that learn from data), pattern recognition (including classification, regression, sequence labeling, speech tagging, and parsing), knowledge discovery (including the creation and analysis of data from databases and unstructured data sources), logistic regression, para 0106-0107). 
And a monitoring server, configured to communicate with said plurality of projectile launcher operation monitoring devices and to receive therefrom respective said projectile launcher operation parameters (e.g. one or more servers 140 with a firearm event tracker or firearm event tracking system 142, one or more computers 144 coupled to or in communication with the one or more servers 140, one or more computers or electronic devices 150, a firearm 160 with electronics 162, a HPED 170 in communication with the firearm 160 with electronics 162, and one or more networks 180 through which one or more of the electronic devices communicate, para 0033, 0110 and para 0106-0107. 
Lyren fails to teach and to produce a sampled time signal of values relating to said displacement; said processor configured to receive from said displacement sensor said sampled time signal to determine projectile launcher operation parameters from said sampled time signal, said deep-learning system includes an encoder said, said encoder receives sample' frames from said sampled time signal and produces codes relating to said sample frames, each of said codes is a vector of values relating to the probabilities of features in said received sample frames.
Loeffler, in an analogous art, teaches and to produce a sampled time signal of values relating to said displacement (para 0019-0020); said processor configured to receive from said displacement sensor said sampled time signal to determine projectile launcher operation parameters from said sampled time signal {para 0019-0023); said deep-learning system includes an encoder said, said encoder receives sample' frames from said sampled time signal and produces codes relating to said sample frames, each of said codes is a vector of values relating to the probabilities of features in said received sample frames (para 0019-0023, 0036-0041),  
It would have been obvious to one of ordinary skill in the art to have modified the system of Lyren by including and to produce a sampled time signal of values relating to said displacement; said processor configured to receive from said displacement sensor said sampled time signal to determine projectile launcher operation parameters from said sampled time signal; said deep-learning system includes an encoder, said encoder receives sample frames from said sampled time signal and produces codes relating to said sample frames, each of said each of said codes is a vector of values relating to the probabilities of features in said received sample frames as taught by Pennsylvania because the modification would detect an acceleration of an extremity of an individual to which the gunshot detection device is attached, and to determine acceleration data corresponding to the detected acceleration.
Regarding claim 2 and 14, the combination of Lyren and Loeffler, as applied above, further teachs wherein said deep learning system further includes a flow controller, coupled with said encoder, said flow controller configured to detect an event candidate or a non-event, when said flow controller detects a non-event said flow controller stops the operation at least of said encoder (Loeffler: para 0019-0023, 0036-0041)
Regarding claim 3 and 15, the combination of Lyren and Loeffler, as applied above, further teaches wherein said deep-learning system further includes a decoder, coupled with said encoder and with said flow controller, said decoder receiving said at least one code from said encoder and at least classifies said projectile launcher operation parameters (Loeffler: para 0019-0023, 0036-0041)
Regarding claim 4 and 16, the combination of Lyren and Loeffler, as applied above, further teaches wherein said detector further infers continuous time signals relating to selected projectile launcher operation parameters (Loeffler: para 0019-0023, 0036-0041)
Regarding claim 5 and 17, Lyren discloses wherein said projectile launcher operation parameters are selected from the group consisting of: Indication of shot fired (para 0049-0052, 0064); the number of projectiles launched; type of projectile launched; direction of
projection (para 0049-0052, 0079); magazine status; operational phase of the launch; barrel temperature; launch speed; direction of launch (para 0049-0052); position of said projectile launcher (para 0049-0052, 0079); change in safety selector position; magazine change; loading of a projectile; mechanical impact (para 0049-0052); change in user position; grip (para 0031, 0048); motion of the launcher; components condition; probability of malfunction; and expected time of malfunction.
Regarding claim 6, Lyren further discloses being configured to communicate with a projectile launcher monitoring system (para 0033-0036).
Regarding claim 7, Lyren discloses wherein said launcher monitoring system is a battle management system (para 0033-0036, 0082-0083).
Regarding claim 9 and 18, Lyren wherein said at least one displacement sensor is at least one of: "an accelerometer (para 0036, 0104-0105); a piezoelectric sensor; a microphone (para (0036), (0104); a photosensor: an electromagnet; and a magnetostrictive sensor.
Regarding claim 10 and 19, Lyren discloses teaches further including at least one of: GPS (para 0036, 0104-0105); an altimeter (para 0036, 0104-0105); a barometer: a gyroscope (para 0036, 0104-0105); and a compass (para 0036, 0104-0105).
Regarding claim 11 and 20, Lyren discloses a memory coupled said with processor, said memory storing said projective launcher operational parameters (para 0036, 0085, 0108-0111). 
Regarding claim 12 and 21, Luren discloses  lyren teaches further including a transmitter coupled with said processor, said transmitter transmitting said projective launcher operational parameters to a remote station ((para 0036, 0085, 0108-0111).

Claim 1-7 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Lyren and Loeffler, as applied to claims 1-7 and 9-21 above, further in view of 
Black et al (Hereinafter black)
Regarding claim 8, the combination of Lyren and Loeffler fail to teach wherein said launcher monitoring system is a projectile launcher maintenance system. However, Black in an analogous art, teaches said launcher monitoring system is a projectile launcher maintenance system (para 0020, 0051, 0056-0057). 
It would have been obvious to one of ordinary skill in the art to have modified the system of Lyren and Pennsylvania by including wherein said launcher monitoring system is a projectile launcher maintenance system, as taught by Black, to provide the desired result of indicating a need of maintenance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA E FREEMAN whose telephone number is (303)297-4269. The examiner can normally be reached 9AM - 5PM MST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA E FREEMAN/Primary Examiner, Art Unit 3641